UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

SPANSKI ENTERPRISES, INC.,

                           Plaintiff,
                                                                     ORDER
             - against -
                                                               19 Civ. 1619 (PGG)
TELEWIZJA POLSKA S.A.,

                               Defendant.


PAUL G. GARDEPHE, U.S.D.J.:

               It is hereby ORDERED that the hearing on Plaintiff’s application for a

preliminary injunction, presently scheduled for November 20, 2019 at 10:00 a.m., is adjourned to

December 2, 2019 at 10:00 a.m.

               It is further ORDERED that Defendant will file its opposition brief by November

20, 2019, and that Plaintiff will file its reply brief by November 25, 2019.

Dated: New York, New York
       November 15, 2019
